



Exhibit 10.2
SEVERANCE AGREEMENT AND GENERAL RELEASE


THIS SEVERANCE AGREEMENT AND GENERAL RELEASE (the “Agreement”) is entered into
by and between Calumet GP, LLC, Calumet Specialty Products Partners, L.P., and
its direct or indirect subsidiaries and other affiliates (collectively, the
“Company”) and William A. Anderson (“Employee”) (individually, “Party”; and
jointly, the “Parties”).


Recitals


A.Employee has been employed by the Company since April 26, 1993, and is
presently an Executive Vice President; and


B.The Parties wish to terminate the employment relationship between the Company
and Employee on amicable and certain terms as set forth in this Agreement.


Terms and Conditions


NOW, THEREFORE, in consideration of the promises and obligations contained in
this Agreement, the sufficiency of which is hereby acknowledged, the Parties
hereby agree as follows:


1.Separation Date. Employee’s employment with the Company shall terminate
effective March 22, 2019 (“Separation Date”). Employee understands that this
Agreement must be signed by Employee on or within three (3) days after the
Separation Date (which time gives Employee 21 days to consider the Agreement).
Signing prior to this time period will result in Employee being required to sign
a subsequent release and waiver during the above-described time period to
trigger Company’s payment obligations after the effective date of the subsequent
release and waiver.


2.Severance. In consideration for the promises made by Employee in this
Agreement, the Company shall provide Employee two payment installments totaling
a gross amount of Four Hundred Fifty Thousand Dollars ($450,000.00), subject to
all applicable employment taxes and withholdings. The first installment of Three
Hundred Fifteen Thousand Dollars ($315,000.00) gross will be paid on the next
regularly-scheduled payday of the Company following the Effective Date of this
Agreement (as defined in Section 27 below). The second installment of One
Hundred Thirty-Five Thousand Dollars ($135,000.00) gross will be paid on the
earlier of: (i) the occurrence of a Change of Control as that term is defined
under the Company’s Amended and Restated Long-Term Incentive Plan; or (ii) the
next regularly-scheduled payday after the six-month anniversary of the Effective
Date. The Company will also provide healthcare benefits to Employee for six (6)
months following termination through the payment of COBRA premiums. This
consideration shall be referred to herein as the “Severance Package.”

























--------------------------------------------------------------------------------





3.LTIP. Employee’s LTIP units will be treated in accordance with the terms of
the applicable contract or plan document.


4.Future Assistance.  For a period of six months following the Effective Date of
this Agreement, Employee agrees that he will cooperate and make himself
reasonably available by telephone to Company (including its agents and
attorneys) in the event Employee’s assistance is needed to locate, understand,
or clarify work previously performed by Employee or to answer questions or
provide input on Company-related matters.  The Company will reimburse Employee
for reasonable out-of-pocket expenses incurred as a result of Employee’s
assistance, unless such remuneration would be inappropriate or otherwise
prohibited under existing law.


5.Complete Payment. The Severance Package as written, to which Employee would
not otherwise be entitled, shall constitute complete settlement and satisfaction
of any and all present or potential claims for loss of wages, including any and
all forms of compensation, commissions, bonuses, and benefits of employment,
reinstatement, severance pay, incentive plan payouts, compensatory damages,
punitive damages, declaratory relief, interest, attorney’s fees, costs, other
litigation fees, and any and all other forms of monetary or injunctive relief.
Employee hereby expressly acknowledges payment in full by the Company of any and
all earned and unpaid compensation and benefits (excluding any unpaid vested
vacation pay) as of the Effective Date of this Agreement. Apart from the
Severance Package, the Company shall have no continuing liability to Employee
for any compensation, commissions, bonuses, incentive payments, or benefits of
employment; provided, however, that this provision shall have no effect on any
unpaid vested vacation pay.


6.Unemployment Compensation Benefits. The Company shall not contest any claim
for unemployment compensation benefits Employee might file in connection with
Employee’s termination.


7.Release of Claims. In consideration of the promises made by the Company in
this Agreement, Employee hereby RELEASES AND FOREVER DISCHARGES the Company and
its owners, directors, principals, officers, agents, employees, subsidiaries,
affiliates, successors, and assigns (collectively, the “Released Parties”) from
any and all claims, demands, liabilities, actions, or causes of action which
Employee had, has, or may have on account of, arising out of, or related to: (a)
Employee’s employment with the Company and the termination of that employment,
including, without limitation, any and all claims, demands, liabilities,
actions, or causes of action arising under Title VII of the Civil Rights Act of
1964; the Civil Rights Act of 1991; Sections 1981 through 1988 of Title 42 of
the United States Code; the Employee Retirement Income Security Act of 1974; the
Americans with Disabilities Act; the Age Discrimination in Employment Act; the
Family and Medical Leave Act; the Occupational Safety and Health Act; the Lilly
Ledbetter Fair Pay Act; the Equal Pay Act; Indiana civil-rights statutes;
Indiana payment-of-wages statutes; and any and all other federal, state and
local laws governing terms and conditions of employment,























--------------------------------------------------------------------------------





wages, hours, compensation, discrimination, and any and all other matters; and
(b) any and all other matters occurring prior to the Effective Date of this
Agreement. Employee is hereby releasing each and every claim, known or unknown,
contingent or actual, which Employee has or may have against the Released
Parties, or any of them, as of the Effective Date, except the foregoing release
does not extend to any claim for unemployment compensation benefits or any claim
that may not lawfully be released by private agreement, nor does it restrict
Employee’s right to file a charge with any administrative or government agency
or participate in an administrative or government agency investigation or
proceeding; provided, however, that by signing this Agreement, Employee
understands and agrees that, in the event that Employee files any charge or
claim against the Released Parties or any of them, this Agreement may operate to
limit or preclude Employee’s entitlement to relief or recovery from such claim,
including any costs or attorneys’ fees.


8.Covenant Not To Sue. Employee promises and agrees not to file a lawsuit
against the Released Parties or any of them with respect to any claim or cause
of action released herein. In the event that Employee violates this covenant,
Employee understands and agrees that any such claim will be subject to dismissal
with prejudice and further agrees to reimburse the Released Parties for their
attorneys’ fees and costs incurred to secure such dismissal.


9.Acknowledgement of Payment in Full. Employee acknowledges receipt of payment
in full for all compensation owed to Employee under federal and state law,
except for the Severance Package (subject to the terms herein). Employee further
acknowledges that Employee is not aware of any facts or circumstances
constituting a violation by the Company of the Fair Labor Standards Act or any
other statute or law relating to Employee’s payment of wages or hours of work.
Employee further warrants that Employee has made no allegations against the
Company and is not aware of any facts or circumstances that would give rise to
any claims on Employee’s behalf for sexual harassment or sexual abuse.


10.Return of the Company Property and Confidentiality.


(a)Within five (5) days of the Separation Date, Employee shall return to the
Company any Company-provided id cards, iPad, laptop, tablet, cell phone, credit
card, keys (including desk, office, and building keys), Company identification
card or badge, passwords, access codes, documentation, information, reports,
files, memoranda, records, identification, hardware, and software, and any
physical or personal property of any nature that Employee received, prepared or
helped prepare in connection with Employee’s employment with the Company
(“Company Information/Property”). Employee expressly agrees that Employee will
not retain any copies, duplicates, reproductions, or excerpts of any such
Company Information/Property in any (including electronic) form.


(b)If Employee is in possession of a Company-owned vehicle (“Vehicle”), the























--------------------------------------------------------------------------------





payment of the Severance Package is contingent upon the return of the Vehicle
(along with the keys to same), unless (1) there is an agreed-upon written
purchase plan for the Vehicle between Employee and Company, or (2) the Employee
has express, written authorization from the Company to keep and receive title to
the Vehicle.


(c)Employee hereby acknowledges that, in connection with the performance of
Employee’s duties, Employee has been given access to certain confidential and
proprietary information relating to and used in the Company’s business, which
may include, without limitation, confidential personnel information, including
compensation, benefits, medical, performance, and disciplinary information;
systems, procedures, manuals, and financial information; general compensation
data; marketing strategies and information; pending projects and proposals;
business plans and forecasts; trade information or secrets; costs and pricing
information; trademarks and trade names; or records and copies of records
pertaining to the operations, customers, or business of the Company, as well as
other confidential information, documents, and records regarding the Company’s
business which the Company has acquired and/or developed through substantial
amounts of time, money and effort, all of which is collectively and individually
defined as “Confidential Information.” Employee hereby agrees that all
Confidential Information is and shall remain the sole and exclusive property of
the Company. Employee further agrees that Employee shall not at any time
following the Separation Date use, reveal, report, publish, transfer or
otherwise disclose to any person, corporation or other entity, any of the
Confidential Information without the prior written consent of the CEO of the
Company, except for such information which is or becomes generally available to
the public other than as a result of an act or omission on the part of Employee.
Employee shall return to the Company all Confidential Information in Employee’s
possession, custody or control on or before the Effective Date of this
Agreement. Notwithstanding the foregoing, nothing in this Agreement shall
prohibit Employee from reporting possible violations of federal law or
regulation to any governmental agency or entity, including but not limited to
the Securities and Exchange Commission, or making other disclosures that are
protected under the whistleblower provisions of federal law or regulation.
Employee does not need prior authorization of the Company to make any such
reports or disclosures and is not required to notify Company that he/she has
made such reports or disclosures.


(d)    Employee agrees not to communicate, display, publish, or otherwise reveal
any of the contents or existence of this Agreement to anyone inside or outside
of the Company other than Employee’s spouse, attorney, and financial advisor,
except by written consent of the Company or as required by law. Employee
understands and agrees that Employee is responsible for any disclosure of the
terms and conditions of this Agreement by Employee’s spouse, attorney, or
financial advisor, which Employee understands and agrees would constitute a
breach of this Agreement by Employee.    


11.Compliance Certification. Employee hereby acknowledges and agrees that
Employee is fully familiar with certain areas of the Released Parties’
operations, business





















--------------------------------------------------------------------------------





practices, financial dealings, compliance measures and controls, personnel
practices and policies, and other functions and personnel activities, over which
Employee had direct and indirect authority or control during Employee’s
employment with the Released Parties; and that the only present or potential
violations of the Released Parties’ rules, regulations, controls, or policies,
or any federal, state, or local law, ordinance, statute, or regulation, or any
other breach of duty or responsibility by the Released Parties or any of its
managers, supervisors, owners, members, officers, or other employees, of which
Employee is aware, if any, are fully set forth in the “Certification of
Compliance” appended hereto.


12.Intellectual Property. Employee agrees that ownership of all written
materials and other property generated or made by Employee during or arising out
of Employee’s employment with the Company (“Works”) shall reside with the
Company regardless whether such Works are capable of copyright protection.
Employee agrees to execute any documents which the Company deems reasonably
necessary in connection with the assignment of such Works and copyright therein
to the Company. Employee will take whatever steps and do whatever acts the
Company requests, including, but not limited to, placement of the Company’s
proper copyright notice on such Works to secure or aid in securing and
maintaining copyright protection in such Works, and will assist the Company or
its nominees in filing applications to register claims of copyright in such
Works.


13.Waiver of Breach. No act or omission by the Company shall be deemed a waiver
by the Company of any of its rights under this Agreement. Employee acknowledges
that every situation is unique and the Company may need to respond differently
to the actions by one employee or the facts of one situation than to the actions
of another employee or the facts of another situation. Therefore, the failure of
the Company to enforce the same, similar, or different restrictions against
Employee or another employee or to seek a different remedy shall not be
construed as a waiver or estoppel to the enforcement of the Agreement’s
restrictions against Employee.    


14.Non-Disparagement. Employee specifically understands and agrees that Employee
shall not disparage, demean, or otherwise communicate through any means,
including social media, any information damaging or potentially damaging to the
business or reputation of Released Parties or any of them to any third party,
including, but not limited to, the media and business community and any past or
present employees of the Company, without the express written consent of the
Company. It is understood and agreed by the Parties that this provision shall
not apply to any information, complaint, or other communication that Employee
may in good faith file with or communicate to any judicial or other governmental
entity or agency concerning any of the Released Parties.


15.Neutral Reference. The Company understands and agrees that any prospective
employer of Employee who contacts the Company’s Vice President of Human
Resources, General



























--------------------------------------------------------------------------------





Counsel, or CEO for reference information about Employee shall be informed only
of Employee’s dates of employment and Employee’s last job title.


16.Breach by Employee. Employee understands and agrees that a breach by Employee
of any provision of this Agreement nullifies any obligation of the Company to
provide the Severance Package (or any remaining installment thereof) and
obligates Employee to return to the Company all monies already paid out under
this Agreement at the time of the breach except for One Hundred Dollars
($100.00), and permits the Company to pursue any other legal or equitable relief
to which it is otherwise entitled as the result of such breach. Employee also
understands and agrees that Employee will be responsible for payment of the
Company’s attorneys’ fees incurred as a result of a successful effort to pursue
legal action against Employee in connection with a breach of either this
Agreement or the surviving provisions of the At-Will Agreement (as defined
below). If an allegation of breach is made by the Company, the Company has the
burden of proof to demonstrate that a breach has been committed by the Employee.


17.No Admission of Liability by the Released Parties. Employee agrees that
neither this Agreement nor the furnishing of the consideration for this
Agreement shall be deemed or construed at any time for any purpose as an
admission by the Released Parties or any of them of any liability or unlawful
conduct of any kind.


18.Changes Must Be in Writing. This Agreement may not be modified, altered, or
changed except upon the express written consent of both Parties in which
specific reference is made to this Agreement.


19.Entire Agreement. This Agreement sets forth the entire agreement between
Employee and the Company with regard to Employee’s separation and severance and
supersedes any prior agreements or understandings between the Parties with
regard to the same subjects, including Section 9 of the At-Will Agreement,
which, in any event, has been more than fulfilled by the consideration set forth
in this Agreement; provided, however, that this Agreement shall have no effect
on any restrictive covenants that would otherwise survive the termination of
Employee’s employment contained in any non-competition, non-solicitation,
intellectual property, or non-disclosure obligations or commitments that are
presently in place by virtue of existing contract or policy restrictions on
Employee arising out of or in connection with Employee’s employment with the
Company. See Paragraph 20 for further details. Employee acknowledges that
Employee has not relied on any representations, promises, or agreements of any
kind made to Employee in connection with Employee’s decision to sign this
Agreement, except for those set forth in this Agreement.


20.Confirmation of Limited Restrictions. In accordance with Paragraph 19,
Employee re-affirms the surviving commitments made in his At-Will Employment
Agreement signed on April 7, 2003 (“At-Will Agreement”), with the following
modifications: (1) The term “Company”





















--------------------------------------------------------------------------------





as used in the At-Will Agreement shall encompass Calumet Specialty Products
Partners, L.P., and all of its parents, subsidiaries, and affiliates; and (2)
the limitations periods set forth in Section 6, subsections B. and C. shall be
extended to cover a period of two (2) years from the date of separation.


21.Severability. Each provision and individual covenant of this Agreement and
the At-Will Agreement is severable. If any court or other governmental body of
competent jurisdiction shall conclude that any provision or individual covenant
of this Agreement or the At-Will Agreement is invalid or unenforceable, such
provision or individual covenant shall be deemed ineffective to the extent of
such unenforceability without invalidating the remaining provisions and
covenants, which shall remain in full force and effect. Further, with regard to
the At-Will Agreement, if any provision, term, or covenant of same is found to
be unenforceable, the court shall limit the application of such term, provision,
or covenant, or modify any such term, provision, or covenant and proceed to
enforce the remainder of the surviving terms of the At-Will Agreement as so
limited or modified. The parties further agree that if any provision of this
Agreement or the At-Will Agreement is susceptible of two or more constructions,
one of which would render the provision unenforceable, then the provision shall
be construed to have the meaning that renders it enforceable.
    
22.Successors Are Bound. Each of the agreements and promises contained in this
Agreement shall be binding upon, and shall inure to the benefit of, the heirs,
executors, assignees, administrators, agents, and successors in interest to each
of the Parties.
    
23.Section Headings. The section headings in this Agreement are inserted solely
as a matter of convenience and for reference and, in the event of any conflict,
the text of this Agreement, rather than the headings, will control.


24.Counterparts. This Agreement may be executed in one or more counterparts,
each of which (including a facsimile or pdf attachment to e-mail thereof) shall
be deemed an original, but which together shall constitute one and the same
instrument. The facsimile or pdf shall be admissible in any legal proceedings as
if it were a manually signed original.


25.Choice of Law and Venue. This Agreement shall be interpreted in accordance
with the laws of the State of Indiana. Exclusive jurisdiction and venue over any
and all disputes arising out of or in connection with this Agreement shall be in
Marion County, Indiana, or in the United States District Court for the Southern
District of Indiana.


26.Waiver of Jury Trial. THE PARTIES HEREBY WAIVE THEIR RIGHT TO A JURY TRIAL OF
ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT OR THE
AT-WILL AGREEMENT. THE SCOPE OF THIS WAIVER IS INTENDED TO BE ALL-ENCOMPASSING
OF ANY AND ALL DISPUTES























--------------------------------------------------------------------------------





THAT RELATE TO THIS AGREEMENT OR THE AT-WILL AGREEMENT, INCLUDING, WITHOUT
LIMITATION, CONTRACT CLAIMS, TORT CLAIMS, FRAUD CLAIMS, AND ALL OTHER COMMON LAW
AND STATUTORY CLAIMS.     


27.Right to Revoke for Seven (7) Days After Signing and Effective Date. Employee
may revoke this Agreement by giving written notice of such revocation to the
Company at any time within seven (7) days following the date this Agreement is
signed by Employee, and this Agreement shall not become effective or enforceable
until the end of such revocation period (“Effective Date”).


    
28.Review Period and Acknowledgment of Rights and Understandings. Employee
expressly agrees and acknowledges the following: (a) that Employee was given
this Agreement on March 4, 2019; (b) that Employee understands the terms and
conditions of this Agreement; (c) that Employee has knowingly and voluntarily
entered into this Agreement; (d) that Employee has hereby been advised in
writing to consult an attorney in connection with reviewing and entering into
this Agreement; (e) that Employee has been given at least twenty-one (21) days
to review and consider the original draft of this Agreement before signing this
Agreement; and (f) that this Agreement, when signed by the Company and Employee
(without revocation), is legally binding upon both the Company and Employee, as
well as their heirs, assigns, executors, administrators, agents, successors in
interest, even if Employee decides not to consult with an attorney in connection
with reviewing and entering into this Agreement or if Employee fails to utilize
the full twenty-one (21) days given Employee for this purpose.


29.Twenty-One (21) Day Review Period Not Increased by Changes.  Employee agrees
that any modifications, material or otherwise, made to this Agreement do not
restart or affect in any manner the original twenty-one (21) day consideration
period set forth in the previous Section.































--------------------------------------------------------------------------------





WHEREFORE, intending to be legally bound to each and all of the terms of this
Agreement, the Parties hereby execute this Agreement this __22nd__ day of
__March__ 2019.




William A. Anderson
CALUMET GP, LLC (for itself and on behalf of the Company)

    


__/s/ William A. Anderson _____            __/s/ Pete Andrich __________________
Signature:                        Signature:


_William A. Anderson___________            __Petar Andrich_____________________
Printed Signature:                    Printed Signature:
                        
“Employee”                    __HR VP___________________________
Title:
“Company”























































--------------------------------------------------------------------------------





Certification of Compliance




I, William A. Anderson, hereby confirm that I am fully familiar with certain
areas of the Company’s operations, business practices, financial dealings,
compliance measures and controls, personnel practices and policies, and other
functions and personnel activities, over which I had direct and indirect
authority or control during my employment with the Company; and that the only
present or potential violations of the Company’s rules, regulations, controls,
or policies, or any federal, state, or local law, ordinance, statute, or
regulation, or any other breach of duty or responsibility by the Company or any
of its managers, supervisors, owners, members, officers, or other employees, of
which I am aware, if any, are fully set forth in this Certification of
Compliance as indicated below (and on additional attached pages, if necessary):


X I am not aware of any present or potential violations of the Company’s rules,
regulations, controls, or policies, or any federal, state, or local law,
ordinance, statute, or regulation, or any other breach of duty or responsibility
by the Company or any of its managers, supervisors, owners, members, officers,
or other employees, as of the date below.




The only potential or real violation(s) of the Company’s rules, regulations,
controls, or policies, or any federal, state, or local law, ordinance, statute,
or regulation, or any other breach of duty or responsibility by the Company or
any of its managers, supervisors, owners, members, officers, or other employees,
of which I am aware as of the date below is (are) as follows:


















__/s/ William A. Anderson _____ ____3/18/2019____________
William A. Anderson         Date











